*1417OPINION'.
Siefkin :
The voluminous evidence in these proceedings of well qualified witnesses leads us to the practical certainty that the so-called Ralston patents had an actual cash value of $600,000 at the time paid in to the petitioner.
Error is alleged in Docket No. 18158 as to the disallowance for the year 1918 of depreciation on the cost of the patents. No such error is alleged in Docket No. 7640, relating to 1920. We are unable to determine from the record that any amount was disallowed or that the deficiencies asserted are thereby affected. On that question, therefore, we must hold against the petitioner.

Judgment will be entered under Rule 50.